Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 9 allowed.
             The following is an examiner’s statement of reasons for allowance: 
    Applicant’s arguments, see page 4-5 of the response, filed 12/1/2020, with respect to the rejection of claims 1, 3-6 and 9 under 35 USC 103 as being unpatentable over Harttig et al. (US 2014/0005492) in view of Kulmala et al. (US 9,176,092)/ the rejection(s) of claims 1, and 3-6 under 35 USC 103 as being unpatentable over Bhullar et al. (US 2005/0136471) in view of Kulmala/ the rejection(s) of  claims 7 and 8 under 35 USC 103 as being unpatentable over Harttig (US 2014/0005492) in view of Kulmala (US 9,176,092) and further in view of Mohabatra et al (US 2008/0023325) ( particularly the argument that while Mohabatra mentions a silver/silver chloride reference electrode with a platinum counter electrode (para. [0023]) and only Kulmala mentions use of a perforated piece of Teflon tape attached to an end of an electrode to form a cell area, none of the references disclose/ the combination of the references would not satisfy the use of Teflon tape having a hole therethrough positioned over an etched gold leaf, the etched gold leaf disposed over a surface of the plurality of gold coated strips, with a silver/silver chloride reference electrode and a platinum counter electrode as required in amended claim 1) have been fully considered and are persuasive.  The pending rejection(s) of claims 1, 3-6, 7-8, 9, as set forth in the office action dated 09/03/2020 has been withdrawn in view of amended claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAN VINH/Primary Examiner, Art Unit 1713